Name: COMMISSION REGULATION (EEC) No 1712/93 of 30 June 1993 amending Regulation (EEC) No 2900/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with breeding rabbits
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  trade;  regions of EU Member States
 Date Published: nan

 No L 1 59/92 Official Journal of the European Communities 1 . 7 . 93 COMMISSION REGULATION (EEC) No 1712/93 of 30 June 1993 amending Regulation (EEC) No 2900/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with breeding rabbits THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as amended by Regulation (EEC) No 3714/92 (2), and in particular Article 4 (4) thereof, Whereas Commission Regulation (EEC) No 2900/92 (3) has determined for the period 15 October 1992 to 30 June 1993 , the quantities of breeding rabbits origina ­ ting in the Community which may receive aid with a view to developing the production potential of the Canary Islands ; whereas it is appropriate to determine these quantities for the period 1 July 1993 to 30 June 1994 ; Whereas the Management Committee for Eggs and Poul ­ trymeat has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2900/92 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p . 13 . 0 OJ No L 378, 23 . 12. 1992, p . 23 . 0 OJ No L 290, 6. 10 . 1992, p . 6 . 1 . 7 . 93 Official Journal of the European Communities No L 159/93 ANNEX Supply in the Canary Islands of breeding rabbits originating in the Comunity for the period 1 July 1993 to 30 June 1994 CN code Description Number (ECU/unit) ex 0 1 06 00 1 0 Breeding rabbits :  pure-bred and grand-parents 600 25  parents 5 000 20